Case 4:19-cv-04645 Document1 Filed on 11/26/19 in TXSD Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

ANTHONY WELCH, § iy —
§ CIVIL ACTION NO. 1 4a/d 7,
Plaintiff, §
§ United States Courts
Southern District of Texas
v. § FILED
TEXAS ATTORNEY § NOV 26 2019
GENERAL AND DIANNA WESLEY §
Defendants § David J. Bradley, Clerk of Court

COMPLAINT FOR DECLARATORY JUDGMENT, APPLICATION FOR TEMPROARY
RESTRAINING ORDER AND INJUNCTIVE RELIEF

TO THE HONORABLE JUDGE OF SAID COURT:

Plaintiff, Anthony Welch complains of actions recently taken the Defendants the Texas
Attorney General requests a Temporary Restraining Order, injunction, declaratory relief,
compensation, exemplary damages, costs and attorney's fees and for cause of action

respectfully show the Court the following:

I. NATURE OF THE ACTION

1. On November 27, 200, Plaintiff was ordered to pay child support for the benefit
of Robert Aaron Wesley, DOB: 03/18/2000 by the 387" District Court of Fort Bend County. This
Order was modified by the 387" District Court of Fort Bend on March 21, 2018. An agreement
was reached between the parties that the Plaintiff had unpaid child support arrears in the
amount of $76,708.75 as of February 28, 2018. Plaintiff was to make monthly payments of
$560.00 to Defendant, Dianna Wesley beginning April 1, 2018. Plaintiff states he has been and
is current on these monthly payments.

2. Additionally, since April 1, 2018, Plaintiff has tendered to Defendant, Dianna

Wesley the sum of approximately $20,000.00 as additional payments for those arrears.

Plaintiff's Original Complaint Page 1

 
Case 4:19-cv-04645 Document1 Filed on 11/26/19 in TXSD Page 2 of 4

3. Defendant, The Attorney General of Texas placed a wrongful levy on the
Plaintiffs bank account pursuant to the Notice of Levy dated October 30, 2019. The amount of
$4839.86 was wrongfully garnished from Plaintiffs financial account on November 4, 2019.

ll. JURISDICTION AND VENUE

4. The Court has jurisdiction over this suit under 28 U.S.C. §1331 because Plaintiff
asserts claims based on the United States Constitution. This Court also has jurisdiction over
this suit under 28 § 1343(a)(3) because Plaintiff is seeking to redress the deprivation of his
rights secured by the United States Constitution and is seeking a declaratory judgment
pursuant to 28 U.S.C. § 2201. In additional, this Court has jurisdiction under 28 U.S.C. §
1332(a)(1), as Defendant, Dianna Wesley resides in the District of Columbia and the amount in
controversy is over $75,000.00.

5. Venue is proper in the Southern District of Texas because the events forming the

basis of this suit occurred in this District, and Plaintiff resides in this District.

li. PARTIES
6. Plaintiff is an individual residing in Harris County, Texas.
7. Defendant, Dianna Wesley is an individual residing in the District of Columbia

and maybe served with process at 1020 Hamilton Street, NE, Washington, DC 20011.

8. Defendant, the Texas Attorney General acting under the color of law and maybe

served with process at 300 W. 15" Street, Austin, TX 78701.

IV. FACTUAL ALLEGATIONS

9. Defendant, Dianna Wesley by and through the action of Defendants, the Attorney

General of Texas placed a wrongful levy on the Plaintiffs bank account on November 4, 2019.

Plaintiff's Original Complaint Page 2
Case 4:19-cv-04645 Document1 Filed on 11/26/19 in TXSD Page 3 of 4

V. CAUSES OF ACTION
A. Improper Levy

10. Defendants have wrongfully placed a lien on Plaintiffs financial accounts. The
Plaintiff and the Defendants entered into an agreement for monthly payments on his arrears and
if those payments were current then no garnishments would take place. The Agreed Judgment

signed between the parties is ambiguous and misleading.

B. Declaratory Judgment (As to Procedural Defects)

11. As a result of Defendants’ discriminatory and unlawful actions described
above, Plaintiff has suffered extreme mental and emotional hardship. These events have
caused Plaintiffs extreme physical and emotional damage.

12. At all times, Defendants acted under color of state law.

13. Plaintiff re-allege and incorporate by reference all of the preceding
paragraphs in this complaint.

14. Defendants Dianna Wesley and the Texas Attorney General are liable
pursuant to 42 U.S.C., sec. 1983 and Amendments to the United States Constitution, as
applied to the States by the Fourteenth Amendment, for promulgating, implementing,
ratifying, enforcing, and/or delegating final decision making over rules and acts that
deprived Plaintiffs of their rights to equal protection of the law and discriminated against
Plaintiffs. In depriving Plaintiffs of his rights, Defendants acted under color of state law.
This deprivation under color of state law is actionable under and may be redressed by 42
U.S.C., Sec. 1983.

PRAYER FOR RELIEF

1. Release the hold on Plaintiff's financial accounts and return all funds wrongfully
garnished;

Plaintiff’s Original Complaint Page 3

 
Case 4:19-cv-04645 Document1 Filed on 11/26/19 in TXSD Page 4 of 4

2. Pay all attorney fees and bank charges Plaintiff has incurred; and

3. And any such other relief that the law allows.

Wherefore, Plaintiff respectfully prays for the following relief:

That a temporary restraining order will be issued, restraining Defendants, or any of
them, Defendants’ officers, agents, servants, employees, and assigns, constables, sheriffs,
Justices of the Peace, and attorneys from directly from placing any levy on Plaintiff's financial
account; that all financial accounts levies be released and for an Entry of judgment for Plaintiff
against Defendants for compensatory damages and exemplary damages in an amount to
be determined at trial to compensate Plaintiff for the attorney's fees, costs and damages
caused by Defendant's actions, as well as the mental and physical health damages and
other repercussions that he have suffered. Plaintiff have such further and other relief,
general and special, both at law or in equity, to which they may show themselves to be
justly entitled.

Respectfully submitted,

(ye

Plaintiff, Anthony Welch, Pro Se
7322 SW Freeway Suite 802
Houston, TX 77074
713-909-9641

Plaintiff's Original Complaint Page 4
